Hays Street Bridge
                                                                       Restoration Group, et.




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 9, 2015

                                      No. 04-14-00886-CV

                               CITY OF SAN ANTONIO, et. al.,
                                        Appellants

                                                v.

                HAYS STREET BRIDGE RESTORATION GROUP, et. al.,
                                 Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-19589
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
        On January 26, 2015, Appellant City of San Antonio filed a docketing statement
objecting to being referred to mediation by this court. On January 28, 2015, Appellee Hays
Street Bridge filed a motion requesting this matter be referred to mediation. Because this matter
has not yet been formally mediated by the parties, this court has determined that this dispute is
appropriate for referral to an Alternative Dispute Resolution (ADR) procedure. See TEX. CIV.
PRAC. & REM. CODE ANN. § 154.021 (West 2011). All further communications with this court
by the parties regarding ADR shall be directed to the Clerk of the Court for any assistance in the
mediation process.
        All parties are ORDERED to respond in writing by February 23, 2015, stating: (1) the
name, address, and fee schedule of the mediator of their choice; or (2) that they cannot agree on a
mediator, in which case the court will appoint one.
        It is FURTHER ORDERED that mediation shall commence at such place as the Mediator
may designate and proceed in accordance with the schedule set by the Mediator until completed,
but in any event, the mediation shall be completed no later than forty-five days from the date this
court receives notice of the parties’ choice of mediator. The Mediator shall file with the Clerk of
Court, within three days of the completion of the mediation, a written report concerning the
disposition of this appeal.
        It is FURTHER ORDERED that the Mediator shall be compensated and that parties in
this cause shall be equally responsible for its share of this obligation. Mediation fees shall
ultimately be taxed as costs of court. See id. § 154.054.
        It is FURTHER ORDERED that all parties to this cause are directed to attend the
Mediated Settlement Conference with their counsel of record. The corporate party representative
in attendance and the individual party representatives shall have full authority to settle up to and
including the judgment amount. To facilitate this procedure, the Mediator shall encourage and
assist, but will not compel or coerce the parties in reaching a settlement of the dispute. Unless
the parties otherwise agree, all matters, including the conduct and demeanor of the parties and
their counsel during mediation, shall remain confidential and shall never be disclosed to anyone,
including this Court. See id. § 154.053.
         Provided the parties are able to settle all matters related to this appeal, the parties are
directed to file a joint motion requesting an appropriate disposition of this appeal within thirty
days of the date of mediation.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court